1
2
3                                                                   JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JASPER ERIC LEE JONES,                    Case No. 2:19-cv-06341-JGB (KES)
12                Petitioner,
13          v.                                            JUDGMENT

14   CHRISTIAN PFEIFFER, Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is dismissed without prejudice for failure
21   to prosecute and to comply with Court orders.
22
23   DATED: October 30, 2019
24
25                                        ____________________________________
                                          HON. JESUS G. BERNAL
26                                        UNITED STATES DISTRICT JUDGE
27
28
